Appeal by defendant from a sentence of the County Court, Nassau County, imposed September 29, 1978, upon his adjudication as a youthful offender, the sentence being an indeterminate term of imprisonment with a maximum of three years. Sentence reversed, as a matter of discretion in the interest of justice, and case remitted to the County Court for resentencing, at which the court shall explore sentencing alternatives in accordance herewith. It was apparent to the County Court, as it is to us, that the defendant is in dire need of intensive psychotherapy and there is validity to the recommendation of the Probation Department that he be placed in a group home and referred to a mental health clinic. The papers on this appeal indicate that such facilities, not available when defendant was sentenced, may be available at the present time. Accordingly, the matter is remanded for further exploration of possible alternate placements. Imprisonment may be considered if no appropriate placement is available. Mollen, P. J., Hopkins, Damiani and O’Connor, JJ., concur.